Citation Nr: 0625058	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to a separate evaluation for 
each ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1948 to 
June 1952.  For service in the Korean Conflict, the veteran 
was awarded the Bronze Star Medal with "V" device, the 
Korean Service Medal with five Bronze Campaign Stars, and the 
Purple Heart Medal, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The case is ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's 
service-connected bilateral tinnitus.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (prior and subsequent to June 13, 2003); 
Smith v. Nicholson, No. 05-7168, ---F.3d. ---, 2006 WL 
1667936 (Fed. Cir. June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  The veteran in this appeal has been granted 
service connection for bilateral tinnitus, and provided a 
compensable evaluation, effective from his date of claim.  
Because the issue in this appeal is essentially a question of 
law, as applied to the known and established facts, the Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the currently assigned 
10 percent evaluation for the veteran's bilateral tinnitus is 
the maximum schedular evaluation authorized and made payable 
effective to the date of his claim therefor, and any error in 
failure to provide VCAA notice with respect to effective 
dates in this appeal is harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  Pending this 
appeal, the VA Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The claim 
in this appeal was affected by the stay, and held in abeyance 
pending the outcome of the Smith appeal.  In June 2006, the 
Circuit reversed the Court's decision in Smith, and affirmed 
VA's longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent evaluation for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, No. 05-7168, ---F.3d. ---, (Fed. Cir. June 19, 
2006).  In reliance on US Supreme Court precedent, the 
Circuit explained that an Agency's interpretation of it's own 
regulations was entitled to substantial deference by the 
courts, so long as that interpretation was not plainly 
erroneous or inconsistent with other regulations.  Id., slip 
op. at 9-10.  In the absence of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulatory 
scheme, the Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

As a result of the Circuit's decision in Smith, the VA 
Secretary rescinded the stay, and directed the Board to 
resume adjudication of all claims previously held in 
abeyance, consistent with VA's longstanding interpretation 
that a single 10 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 6260.  

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260, in effect prior to June 2003, and 
applicable to the present case which was commenced by the 
veteran's claim for service connection for bilateral tinnitus 
received in March 2003, precludes an evaluation in excess of 
the already established single 10 percent evaluation for the 
veteran's bilateral tinnitus.  The veteran's 
service-connected tinnitus has been assigned the maximum 
schedular evaluation available for tinnitus under both the 
old and new versions of the regulation.  The veteran's claim 
for separate 10 percent evaluations for each ear for tinnitus 
is denied under both the old and new versions of the 
governing regulation.  The disposition of this claim is based 
upon law and not fact.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


